                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION


 UNITED STATES OF AMERICA,                          Criminal No. 4:15-cr-339-BHH
                                                  Civil Action No. 4:17-cv-2199-BHH
                      Plaintiff/Respondent,

                    vs.                               OPINION AND ORDER

 JOSEPH HEMINGWAY,

                          Defendant/Movant,


       This matter is before the Court upon Defendant/Movant Joseph Hemingway’s

(“Hemingway”) motion to vacate, set aside, or correct sentence pursuant to 28 U.S.C. §

2255. (ECF No. 51.) For the reasons set forth below, Hemingway’s motion is denied and

the Court grants summary judgment in favor of the United States of America.

                                     BACKGROUND

       On May 27, 2015, a federal grand jury sitting in the District of South Carolina,

Florence Division, returned a six-count indictment against Hemingway. (ECF No. 2.)

Hemingway was charged with committing armed robbery at two convenience stores,

resulting in parallel charges pertaining to each robbery for: (1) Hobbs Act robbery in

violation of 18 U.S.C. § 1951(a); (2) felon in possession of a firearm in violation of 18

U.S.C. § 922(g)(1); and (3) knowingly using and carrying a firearm during and in relation

to, and possessing a firearm in furtherance of, a crime of violence, and brandishing the

firearm during the course of said offense, in violation of 18 U.S.C. § 924(c). (Id.) On June

15, 2015, the Court appointed Assistant Federal Public Defender Michael Meetze (“AFPD


                                              1
Meetze”) to represent Hemingway. (ECF No. 15.) Hemingway and the Government

entered into a plea agreement on August 20, 2015, whereby Hemingway would plead

guilty to one § 924(c) charge (Count 3) and the remaining counts would be dismissed.

(Plea Agreement, ECF No. 33.) Hemingway pleaded guilty to Count 3 on August 20, 2015.

(ECF Nos. 35 & 36.) On August 23, 2016, Hemingway was sentenced to, inter alia, 220

months’ imprisonment followed by 5 years’ supervised release. (ECF No. 45.)

       Hemingway filed the instant § 2255 motion on August 17, 2017. (ECF No. 51.) In

the motion, Stephens asserts two grounds for relief: (1) trial defense counsel was

ineffective for failing to file an appeal in light of Johnson v. United States, 135 S. Ct. 2551

(2015); (2) counsel was ineffective for not adequately or meaningfully explaining 18

U.S.C. § 924(c) to petitioner during critical stages of the case. (See ECF No. 51 at 5–6.)

Ultimately however, both theories of relief are grounded in Hemingway’s underlying

assertion that an appeal based on the holding in Johnson would have been successful,

potentially nullifying his § 924(c) conviction, and rendering a more beneficial sentencing

outcome on his behalf. (See id. at 12.) The Government responded and “moved to

dismiss” Hemingway’s § 2255 motion on November 13, 2017 (ECF No. 59), and

Hemingway replied on January 22, 2018 (ECF No. 68). The matter is ripe for review, and

the Court now issues the following ruling.

                                   LEGAL STANDARDS

Motions to Vacate, Set Aside, or Correct a Sentence Pursuant to 28 U.S.C. § 2255

       A prisoner in federal custody may attack the validity of his sentence pursuant to 28

U.S.C. § 2255 by filing a motion in the court that imposed the sentence. To succeed on

such a motion, the prisoner must prove one of the following: (1) the sentence was
                                       2
imposed in violation of the Constitution or laws of the United States; (2) the court lacked

jurisdiction to impose the sentence; (3) the sentence exceeded the maximum authorized

by law; or (4) the sentence is otherwise subject to collateral attack. 28 U.S.C. § 2255(a).

       The district court need not hold an evidentiary hearing on a § 2255 motion if “the

motion and the files and records of the case conclusively show that the prisoner is entitled

to no relief.” 28 U.S.C. § 2255(b). The determination of whether to hold an evidentiary

hearing ordinarily is best left to the common sense and sound discretion of the district

court. Raines v. United States, 423 F.2d 526, 530 (4th Cir. 1970). “When the district court

denies § 2255 relief without an evidentiary hearing, the nature of the court’s ruling is akin

to a ruling on a motion for summary judgment.” United States v. Poindexter, 492 F.3d

263, 267 (4th Cir. 2007).

       “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a); see Rule 12, Rules Governing Section 2255 Proceedings

(“The Federal Rules of Civil Procedure . . ., to the extent that they are not inconsistent

with any statutory provisions or these rules, may be applied to a proceeding under these

rules.”) “A party asserting that a fact cannot be or is genuinely disputed must support the

assertion by: (A) citing to particular parts of materials in the record . . .; or (B) showing

that the materials cited do not establish the absence or presence of a genuine dispute, or

that an adverse party cannot produce admissible evidence to support the fact.” Fed. R.

Civ. P. 56(c)(1). “The evidence must be viewed in the light most favorable to the non-

moving party, with all reasonable inferences drawn in that party’s favor. The court

therefore cannot weigh the evidence or make credibility determinations.” Reyazuddin v.
                                         3
Montgomery Cty., 789 F.3d 407, 413 (4th Cir. 2015) (internal citations and quotation

marks omitted).

Ineffective Assistance of Counsel

       The Sixth Amendment to the United States Constitution provides that “[i]n all

criminal prosecutions, the accused shall enjoy the right . . . to have the Assistance of

Counsel for his defence.” U.S. Const. amend. VI. The U.S. Supreme Court has held that

this right is violated when counsel retained by, or appointed to, a criminal defendant fails

to provide adequate or effective legal assistance. See Strickland v. Washington, 466 U.S.

668, 686 (1984). Strickland established a two-prong test for a claim of ineffective

assistance of counsel in violation of the Sixth Amendment, under which the criminal

defendant must show deficient performance and resulting prejudice. Id. at 687. “The

performance prong of Strickland requires a defendant to show ‘that counsel’s

representation fell below an objective standard of reasonableness.’” Lafler v. Cooper, 566

U.S. 156, 163 (2012) (quoting Hill v. Lockhart, 474 U.S. 52, 57 (1985)). “[C]ounsel should

be ‘strongly presumed to have rendered adequate assistance and made all significant

decisions in the exercise of reasonable professional judgment,’” and courts should

indulge in a “‘strong presumption that counsel’s conduct fell within the wide range of

reasonable professional assistance.’” Burt v. Titlow, 134 S. Ct. 10, 17 (2013)

(modifications omitted) (quoting Strickland, 466 U.S. at 689–90). “To establish Strickland

prejudice a defendant must ‘show that there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different.’”

Lafler, 566 U.S. at 163 (quoting Strickland, 466 U.S. at 694).

       In a case where a movant under 28 U.S.C. § 2255 pleaded guilty as a result
                                          4
       of alleged ineffective assistance of counsel, to satisfy the second Strickland
       prong the movant must show that there is a reasonable probability that, but
       for counsel's deficient performance, the movant would not have entered a
       guilty plea and instead would have gone to trial.

Jennings v. United States, 461 F. Supp. 2d 818, 823 (S.D. Ill. 2006) (citing Hill v. Lockhart,

474 U.S. 52, 58–59 (1985); Hays v. United States, 397 F.3d 564, 568 (7th Cir. 2005);

Bridgeman v. United States, 229 F.3d 589, 592 (7th Cir. 2000)). Furthermore, “When

analyzing counsel’s performance at sentencing, prejudice exists when, but for counsel’s

action or inaction, the movant would have received a shorter sentence.” Id. “In evaluating

a post-guilty plea claim of ineffective assistance of counsel, statements previously made

under oath affirming satisfaction with counsel . . . at [a] Rule 11 hearing, are binding

absent ‘clear and convincing evidence to the contrary.’” Sanders v. United States, No.

1:06-cr-30-01, 2008 WL 4279496, at *3 (W.D.N.C. Sept. 12, 2008) (quoting Fields v.

Attorney Gen. of Md., 956 F.2d 1290, 1299 (4th Cir. 1985)).

                                       DISCUSSION

       A. Whether Counsel was Ineffective for Failing to File an Appeal in Light of
       Johnson v. United States, 135 S. Ct. 2551 (2015)

       Hemingway’s first theory of relief is premised on his assertion that the outcome of

his case would have been different if his trial defense counsel, Assistant Federal Public

Defender Michael Meetze (“AFPD Meetze”) had filed on his behalf an appeal predicated

on the U.S. Supreme Court’s holding in Johnson. (See ECF No. 51 at 5, 12.) In Johnson—

decided June 26, 2015—the Supreme Court held that the “residual clause” of the Armed

Career Criminal Act is unconstitutionally vague. 135 S. Ct. at 2557. At the time

Hemingway pleaded guilty (August 20, 2015), was sentenced (August 23, 2016), and filed

his § 2255 motion (August 17, 2017), it was unclear what the full ramifications of Johnson
                                            5
would be for other statutes containing similar “residual clause” language, and a tidal wave

of litigation ensued. Later developments in case law rendered the holding in Johnson

retroactive, see Welch v. United States, 136 S. Ct. 1257, 1265 (2016), and applied

Johnson’s reasoning to confirm that the “residual clause” of 18 U.S.C. § 924(c)—

specifically, § 924(c)(3)(B)—is also unconstitutionally vague, see United States v. Davis,

139 S. Ct. 2319, 2336 (2019).

       AFPD Meetze submitted an affidavit setting forth his recollection of his

representation in Hemingway’s case. (Meetze Aff., ECF No. 58.) In the affidavit, Meetze

expresses concern that perhaps he should have challenged the adequacy of

Hemingway’s plea under the theory that, based on Johnson, the 924(c) residual clause

is unconstitutionally vague and Hobbs Act robbery is no longer a crime of violence. (Id. at

4–5.) However, subsequent on-point, controlling Fourth Circuit precedent dictates that

Hemingway’s Johnson-based theory cannot prevail, whether by way of direct appeal or

collateral attack.

       In United States v. Mathis, 932 F.3d 242 (4th Cir. 2019)—a case that both

postdates Davis and explicitly acknowledges the Supreme Court’s holding in that case—

the Fourth Circuit Court of Appeals considered and rejected the defendants’ argument

that their § 924(c) convictions based on Hobbs Act robbery did not qualify as crimes of

violence, holding that Hobbs Act robbery is a crime of violence under the “force clause”

of § 924(c)—namely, § 924(c)(3)(A). Id. at 266, cert. denied sub nom. Uhuru v. United

States, No. 19-6423, 2019 WL 6689801 (U.S. Dec. 9, 2019), and cert. denied sub nom.

Stokes v. United States, No. 19-6424, 2019 WL 6689802 (U.S. Dec. 9, 2019)

(“Accordingly, we conclude that Hobbs Act robbery constitutes a crime of violence under
                                          6
the force clause of Section 924(c).”) (citing United States v. Garcia-Ortiz, 904 F.3d 102,

109 (1st Cir. 2018); United States v. Hill, 890 F.3d 51, 60 (2d Cir. 2018); United States v.

Rivera, 847 F.3d 847, 849 (7th Cir. 2017); In re Fleur, 824 F.3d 1337, 1340–41 (11th Cir.

2016)). Thus, any Johnson-based theory about the unconstitutional vagueness of §

924(c)(3)(B) that Hemingway would have hoped to raise was decidedly foreclosed and

the legality of his conviction was unequivocally established.

       Accordingly, Hemingway cannot show that AFPD Meese rendered constitutionally

deficient performance or that there is a reasonable probability that but for errors

committed by AFPD Meese the result of his proceeding would have been different. Nor

can he show that but for Meese’s unprofessional errors he would have received a shorter

sentence. Hemingway’s first theory of relief is without merit and the § 2255 motion

premised on this theory is denied.

       B. Whether Counsel was Ineffective for Not Adequately or Meaningfully
       Explaining 18 U.S.C. § 924(c) to Petitioner During Critical Stages of the Case

       Hemingway’s second theory of relief needs little discussion given the Court’s

explanation supra of the case law developments with respect to Johnson claims. AFPD

Meeze states in his affidavit, “Whether or not I rendered effective assistance of counsel

on this ground is less clear. I may not have adequately advised Mr. Hemingway of the

Johnson issue in his case prior to his guilty plea, because I am not certain I was even

aware of the argument at the time.” (Meetze Aff. at 5.) He further states, “The Johnson

issue which could apply to Mr. Hemingway’s case is still pending. The cases which will

resolve this issue are still pending.” (Id.) While it was true that the Johnson issues that

might have applied to Hemingway’s case were still pending when AFPD Meetze

                                             7
submitted his affidavit, as explained above, those issues have now been fully resolved in

a manner that forecloses Hemingway’s theories of relief. Accordingly, the § 2255 motion

based on Hemingway’s second theory of relief is denied.

       C. Evidentiary Hearing

       The Court finds that it is clear from the pleadings, files, and records of this case

that Hemingway is not entitled to relief; thus, an evidentiary hearing is not necessary. See

28 U.S.C. § 2255(b); Raines v. United States, 423 F.2d 526 (4th Cir. 1970) (holding it is

within the district court’s discretion to deny without a hearing § 2255 motions where the

files and records conclusively show that the prisoner is entitled to no relief). Accordingly,

the Court declines to conduct an evidentiary hearing in this matter.

                                       CONCLUSION

       For the reasons set forth above, Defendant/Movant Joseph Hemingway’s motion

to vacate, set aside, or correct a sentence pursuant to 28 U.S.C. § 2255 (ECF No. 51) is

DENIED. The Court construes Respondent United States of America’s motion to dismiss

(ECF No. 59) as a motion for summary judgment, and hereby GRANTS the motion.

                           CERTIFICATE OF APPEALABILITY

       The governing law provides that:

              (c)(2) A certificate of appealability may issue . . . only if the
              applicant has made a substantial showing of the denial of a
              constitutional right.

              (c)(3) The certificate of appealability . . . shall indicate which
              specific issue or issues satisfy the showing required by
              paragraph (2).

28 U.S.C. § 2253(c). A prisoner satisfies this standard by demonstrating that reasonable

jurists would find this Court’s assessment of his constitutional claims to be debatable or
                                            8
wrong and that any dispositive procedural ruling by this Court is likewise debatable. See

Miller–El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001). In this case, the legal standard

for the issuance of a certificate of appealability has not been met. Therefore, a certificate

of appealability is denied.

       IT IS SO ORDERED.

                                          /s/ Bruce Howe Hendricks
                                          United States District Judge

January 21, 2019
Charleston, South Carolina

                                            *****

                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified that any right to appeal this Order is governed by

Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                             9
